DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the support".  There is insufficient antecedent basis for this limitation in the claim. The limitation “a support” is found in claim 2, however claim 7 is dependent on claim 1, which lakes antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lonnberg et al.  (US 2015/0091414).
With respect to claim 1, Lonnberg et al. discloses an actuator (Fig 5) comprising: a piezoelectric element (item 54); a vibration plate (item 53) that has the piezoelectric element joined thereto and is configured to vibrate an object of vibration (item 503) in 
With respect to claim 7, Lonnberg et al. discloses the actuator of claim 1, wherein the support (item 51) is configured so that an end of the vibration plate is displaced more in a direction of the expansion and contraction of the piezoelectric element than in a normal direction of the vibration plate in accordance with the expansion and contraction of the piezoelectric element (Fig 5).
With respect to claim 8, Lonnberg et al. discloses a tactile sensation providing apparatus (Fig 5) comprising: an actuator comprising: a piezoelectric element (item 54); a vibration plate (item 53) that has the piezoelectric element joined thereto and is configured to vibrate in accordance with expansion and contraction of the piezoelectric element (Fig 5); and a holder (items 502) joined to the vibration plate (Fig 5); and an object of vibration (item 503) held by the holder and configured to provide a tactile sensation to a user by vibration of the vibration plate being transmitted to the object of vibration (Fig 5); wherein a height of the holder is less than a maximum bending displacement at which the piezoelectric element is not damaged by an external force (Figs 5-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lonnberg et al. in view of Kim et al. (US 2013/0300256).
With respect to claim 2, Lonnberg et al. discloses the actuator of claim 1.
Lonnberg et al. does not disclose a support configured to support the vibration plate on a fixing portion; wherein the vibration plate and the support are integrally molded.
Kim et al. teaches a piezoelectric vibratory actuator (Figs 4A-4C) that includes a support (item 121, vertical portions) configured to support the vibration plate (item 121, portion attached to piezoelectric element 123) on a fixing portion (item 121, portions attached to case 140); wherein the vibration plate and the support are integrally molded (Figs 4A-4C).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the integrally-formed/molded support, vibration plate, and fixing parts of Kim et al. with the actuator device of Lonnberg et al. for the benefit of forming the vibration plate and its supports from a single piece of material (Figs 4A-4C of Kim et al.).
With respect to claim 3, the combination of Lonnberg et al. and Kim et al. discloses the actuator of claim 2. Kim et al. discloses that an angle between the vibration plate and the support is acute (Fig 4B, during operation, the angle between the vibration plate and support parts become acute)
With respect to claim 4, the combination of Lonnberg et al. and Kim et al. discloses the actuator of claim 2. Kim et al. discloses that an angle between the vibration plate and the support is a substantially right angle when an end of the support contacts the object of vibration due to pressure from the object of vibration (Fig 4A).
With respect to claim 5, the combination of Lonnberg et al. and Kim et al. discloses the actuator of claim 4. Lonnberg et al. discloses that he end of the support comprises a support surface configured to support the object of vibration (Fig 5)
With respect to claim 6, the combination of Lonnberg et al. and Kim et al. discloses the actuator of claim 5. Lonnberg et al. discloses that the support surface further comprises a buffer material (item 501) on a portion of the support surface that contacts the object of vibration (Fig 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837